DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments and arguments, filed 7/12/2022, have overcome the rejection of Claim(s) 1-2, 15-18 and 21 under 35 U.S.C. 102(a)(2) as anticipated by Banks et al due to incorporating limitations of “each of the plurality of filaments is a long fiber filament” and “a ratio of F/TD measured according to Japanese Industrial Standards (JIS) L 1015,” which are not recited in the prior art used.  Said rejection has been withdrawn.
The rejection of Claims 1-2, 4, 15-16 and 20-21 under 35 U.S.C. 102(a)(2) as anticipated by Caenen in view of Sebastian has also been withdrawn as an improper anticipation rejection due to requiring a second reference.  The Examiner apologizes for any inconvenience caused by the erroneous rejection.
In addition, the reference to Sebastian was cited as (US 2019/0044958).  The citation was a typographical error and should have read Sebastian (US 2016/0026909), which was suggested by Applicant.  The Examiner apologizes for any inconvenience caused by the error.
The remaining rejections are maintained but have been modified to address the amendments to the claims.  

Regarding the rejections being maintained, Applicant argues that:
i)  The value of the ratio F/TD, recited in claim 1, is a feature necessary to specify the structure of the tow band suitable for heated tobacco produce tip.
ii) The specification describes, for example, in paragraph [0097], clearly states that the tow band suitable for the heated tobacco product tip, as the product, has the claimed F/TD value, as recited in claim 1.
iii) The examples 1-4 in Table show claimed values.
	Applicant’s arguments are convincing in that the usage of the phrase “set to a value”  does not inherently imply a process step.  Therefore, the interpretation of the phrase as being a process step is withdrawn.
 
	Applicant discusses the claim limitation “a ratio of F/TD measured according to Japanese Industrial Standards (JIS) L 1015” (Testing methods for man-made staple fibers 8.9 Loop strength)  by reviewing specifics of the test method, and further contrasts said method with the method of determining tensile strength with that disclosed by Banks, which uses an Instron Tensile Tester.  Applicant argues that the tensile strength (breaking strength) measured by Banks is different from that measured by the claimed method.
As an initial point, formal documentation of Japanese Industrial Standards (JIS) L 1015 has not been provided, therefore the discussion thereof and conclusions regarding the method disclosed by Banks are the arguments of counsel and cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).
Secondly, no evidence or comparison has been presented in the case to demonstrate that the results obtained by Banks for tensile strength differ significantly from those obtained by using JIS L 1015.

Applicant argues that the Examiner acknowledges that Sebastian discloses a mixed fiber sliver formed by mixing two kinds of short fibers (staple fibers).  There is no indication that the sliver includes “a long fiber filament”.  Applicant further argues that the breaking strength in Sebastian is for the sliver during the subsequent processing steps and cannot be determined independently of the sliver.  
Discussion of Sebastian has been omitted from the current rejections except for its primary use to provide evidence of what is generally known by one of ordinary skill in the art, that filters for smoking articles such as conventional cigarettes can also be used for heated tobacco products, with a reasonable expectation of success.  Therefore, it would have been obvious to one of ordinary skill in the art to use the product of Caenen in heated tobacco products.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4 and 15-22 are rejected under 35 U.S.C. 103 as obvious over Banks et al (US 2020/0397039), as evidenced by Watson (US 3361137).
Claims 1-2. 15-18: and 22: Banks et al discloses a cellulose acetate tow band comprising a plurality of cellulose acetate filaments (reads on a bundle of a plurality of filaments) having at least 6 denier per filament and at least 40,000 total denier that is suitable for use as filter rods, filters and filter sections (reads on tobacco product tip) in smoking devices comprising a smokable substance such as tobacco capable of producing smoke when burned or heated (Abs, [0015]-[0016], [0021], [0070]-[0072]).  The filter is typically the portion of a smoking article that filters the smoke drawn or passing through the smoking device ([0060], [0076]).  The smoking device comprises a smokable substance such as tobacco capable of producing smoke (an aerosol) when heated, which reads on a heated tobacco product or, at least, using the disclosed tow band for a heated tobacco product tip would have been obvious from the disclosure.
Banks et al does not disclose that each of the plurality of filaments is a long fiber filament.  However, it would have been obvious to one of ordinary skill in the art to form a filter tip from a tow or bundle of several thousand continuous (long fiber) filaments as is common in the art (for evidence, see Watson, col 1, lines 14-23).
In disclosed examples, crimped cellulose acetate filter tow bands (reads on a bundle of a plurality of united and crimped plurality of filaments) of different cross-sectional shapes and having the following denier/filament, total denier and breaking strength were tabulated ([0021], [0040], [0093]-[0096], p 10, Tables 1 and 2).  The breaking strength/total denier values are calculated and included in the table below. The denier/filament, total denier and breaking strength/total denier values are all in the claimed ranges. 
Example
1
2
3
4
5
denier/ filament
8
8
8
12
8
total denier
40,000
40,000
40,000
40,000
40,000
breaking strength (kg)
23.6
22.3
18.9
33.5
30.9
breaking strength (N)
231.5
218.8
185.4
328.6
303.1
breaking strength/total denier (N/denier)
0.0058
0.0055
0.0046
0.0082
0.0076


Banks et al does not specify that the breaking strength is measured according to Japanese Industrial Standards (JIS) L 1015” (Testing methods for man-made staple fibers 8.9 Loop strength).  However, no evidence or comparison has been presented in the case that the breaking strength obtained by Banks et al differs significantly from that obtained by the claimed method, therefore one of ordinary skill in the art would have expected the breaking strength of Banks et al to be similar to that measured by the claimed method, and the calculated breaking strength/denier of Banks et al to be similar to values calculated using the claimed method..
Claims 4 and 19: Banks et al discloses forming a filter or filter section (tip) for a smoking article comprising shaping the tow into a rod (shaped body) and wrapping a paper (reads on a rolling paper) around the rod to form a wrapped tow rod [0057], obviously wrapped around the peripheral surface.  A tip comprising the shaped and wrapped tow band would have been an obvious intended product.
Claim 20: The length of a filter (or tip) ranges from a lower limit of about 20 mm, 25 mm, 30 mm to an upper limit of about 40 mm or more [0062], which includes lengths in the claimed ranges or, at least, forming a tip having a claimed length would have been obvious to one of ordinary skill in the art.
Claim 21: as discussed above, Banks et al discloses a filter tip for a smoking device comprising a smokable substance such as tobacco capable of producing smoke (aerosol of volatile component from tobacco) when heated (heated tobacco product tip).  The filter is typically the portion of a smoking article that filters the smoke drawn or passing through the smoking device and tip ([0060], [0076]).  
It is also admitted prior background art that heated tobacco products heat a tobacco material to yield a volatile material that forms an aerosol and have a tip that passes and filters the aerosol (instant Specification [0011]).
	
Claims 1-2, 4, 15-16 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caenen (US 2019/0075842) as evidenced by Watson (US 3361137) and Sebastian (US 2014/0026909).
Claims 1-2, 15-16 and 22: Caenen discloses a cellulose acetate tow having at least 15 denier/filament, or 20 denier/filament, a total denier of greater than 20,000 or greater than 20,500 and a breaking strength between 3.5 kg and 25 kg (Abs, [0007], [0013], [0039], Claims 1 and 6). The tow is made by steps including bundling (gathering) a plurality of filaments into a tow and crimping the tow [0007].  The denier/filament and total denier significantly overlay the claimed ranges or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select filaments having a claimed denier per filament, gather the filaments to form a tow having a claimed total denier and crimp the tow with a reasonable expectation of obtaining a suitable tow band.   
Banks et al does not disclose that each of the plurality of filaments is a long fiber filament.  However, it would have been obvious to one of ordinary skill in the art to form a filter tip from a tow or bundle of several thousand continuous (long fiber) filaments as is common in the art (for evidence, see Watson, col 1, lines 14-23).
As for the breaking strength, using a conversion of 1 kg force = 9.81 N and a total denier of 20,000, the breaking strength can be calculated to be between about 3.5*9.81/20,000 = 0.0017 N/denier and 25*9.81/20,000 = 0.012 N/denier, which lies within the claimed range.  In another example a tow is disclosed having a total denier of 22,500, and a breaking strength between 3.5 kg (0.0015 N/denier) and 25 kg (0.01 N/denier) [0039].  Many other combinations of tows having a denier/filament, a total denier and a breaking strength in the claimed ranges can be readily ascertained or selected by one of ordinary skill in the art from the disclosure of Caenen.  
Caenen does not specify that the breaking strength is measured according to Japanese Industrial Standards (JIS) L 1015” (Testing methods for man-made staple fibers 8.9 Loop strength).  However, no evidence or comparison has been presented in the case that the breaking strength obtained by Caenen differs significantly from that obtained by the claimed method, therefore one of ordinary skill in the art would have expected the breaking strength of Caenen to be similar to that measured by the claimed method, and the calculated breaking strength/denier of Caenen to be similar to values calculated using the claimed method..
Caenen does not disclose that the tow band is for a heated tobacco product tip.  However, the limitation is an intended use.  The tow band of Caenen embodies a denier/filament, total denier and F/TD overlaying the claimed ranges and is capable of being used for a heated tobacco product tip, therefore meets the limitation.
Alternatively, Sebastian teaches what is generally known by one of ordinary skill in the art, that filters (tips) for smoking articles such as conventional cigarettes can also be used for heated tobacco products, with a reasonable expectation of success.  Therefore, it would have been obvious to one of ordinary skill in the art to use the product of Caenen in heated tobacco products.
Claims 4 and 19: Caenen discloses producing a filter rod for a smoking article by channeling (shaping) the crimped tow band into a continuous tow cable (shaped body) and wrapping the continuous tow cable with a paper (reads on a rolling paper wrapped around a peripheral surface of the shaped body) to yield a wrapped tow rod, adhering the paper to the wrapped tow rod to yield a filter rod length and cutting the filter rod length into filters or filter sections for a smoking article [0077].  
Claim 20: Caenen discloses the length of a filter rod (or tip) ranges from 30 to 150 mm [0078], which overlays the claimed range or, at least, obtaining a claimed filter tip length would have been obvious from Caenen.
Claim 21: It is admitted prior background art that heated tobacco products heat a tobacco material to yield a volatile material that forms an aerosol and have a tip that passes and filters the aerosol (instant Specification [0011]).
Allowable Subject Matter
Claims 5-9 and 12-14 are allowable over the prior art.
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Caenen, Bundren et al, Banks et al and Sebastian represent the nearest prior art.
The prior art fails to disclose or provide motivation to modify the prior art products to obtain a tow band comprising the limitations of Claims 3 and 11 with an expectation of obtaining an advantage.   
The prior art fails to disclose or fairly suggest a method as claimed in Claim 5 for manufacturing a tow band comprising the claimed steps. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748